 


109 HR 3279 IH: Homeless Veterans Reintegration Program Reauthorization Act of 2005
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3279 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Boozman (for himself, Ms. Herseth, Ms. Ginny Brown-Waite of Florida, Mr. Evans, Mr. Bradley of New Hampshire, Mr. Gutierrez, Mr. Brown of South Carolina, Ms. Corrine Brown of Florida, Mr. Miller of Florida, Mr. Filner, Mr. Baker, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to reauthorize the Homeless Veterans Reintegration Program for fiscal years 2007 through 2009. 
 
 
1.Short titleThis Act may be cited as the Homeless Veterans Reintegration Program Reauthorization Act of 2005. 
2.Reauthorization of appropriations for Homeless Veterans Reintegration ProgramSubsection (e)(1) of section 2021 of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(F)$50,000,000 for each of fiscal years 2007 through 2009.. 
 
